                           ~~nner-
                                                   ~ c:cr
          nr2~         sk~'teS ~3sc~~~ 3~8                                                         APR 241020
                                                                                            US DISTRICT COURT
                                                                       fai✓z`lIu 4^ry,02 as   MID DIST TEAM




                                     LIS 00)

                       L                                                                                           t   fit•

                5

           e,    er    1      ri S




                                                  u.         Co     z     - 1°i          t,~~                  r
                  °v                                           Je                 ~J i                 rn-~e



                                     h       ~2



                                                                                                snuv-

--..
                Y ~ c ,;vrov\ O`rh   a~f Q        ~fLC~ O 11 S Y-Ls,



                                     ta                                                         oll,
          m

                                     ~';     Y~
                                             `C~        nS              YYan~S       Ske~                 ~~~c~~o*rt




       Case 3:17-cr-00167 Document 32 Filed 04/24/20 Page 1 of 3 PageID #: 104
                                                      ,
                                                      r




                                                                   t




Case 3:17-cr-00167 Document 32 Filed 04/24/20 Page 2 of 3 PageID #: 105
            ~                                                                      1




                                                     am...
•           1   _,_
                                                                               ~
                                        'j         y




            i




                                                                           r




    r




            1




        Case 3:17-cr-00167 Document 32 Filed 04/24/20 Page 3 of 3 PageID #: 106
